FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


CORECIVIC, INC.,                           No. 20-17285
                   Plaintiff-Appellant,
                                              D.C. No.
                   v.                      3:20-cv-03792-
                                               WHA
CANDIDE GROUP, LLC; MORGAN
SIMON,
           Defendants-Appellees.             OPINION


      Appeal from the United States District Court
        for the Northern District of California
       William Alsup, District Judge, Presiding

         Argued and Submitted June 14, 2022
              San Francisco, California

                   Filed August 30, 2022

   Before: Sidney R. Thomas, Ronald M. Gould, and
            Carlos T. Bea, Circuit Judges.

            Opinion by Judge S.R. Thomas;
                Dissent by Judge Bea
2                CORECIVIC V. CANDIDE GROUP

                            SUMMARY*


               California’s Anti-SLAPP Statute

    The panel held that the special motion provision of
California’s anti-SLAPP statute applied in federal court, and
affirmed in part the district court’s order granting Candide
Group, LLC’s motion to strike a defamation complaint
brought by CoreCivic, Inc., under California’s anti-SLAPP
statute.

    At issue were several statements in articles published by
Morgan Simon on Forbes.com that connected CoreCivic to
the detention of separated families at the U.S. border and
characterized its lobbying efforts as pushing for punitive
criminal and immigration laws. Simon’s firm is Candide
Group. CoreCivic filed suit against Simon and Candide
Group (collectively “Candide”) for defamation and
defamation by implication. Candide made a special motion
to strike CoreCivic’s complaint under California’s anti-
SLAPP Act, Cal. Civ. Proc. Code § 425.16.

    CoreCivic argued on appeal that the special motion to
strike provision cannot be applied in federal court because it
conflicts with Federal Rules of Civil Procedure 8, 12, and 56.
Recognizing that this argument is foreclosed by this court’s
precedents, CoreCivic further argued that this precedent
should be revisited due to the Supreme Court’s decision in
Shady Grove Orthopedic Associates, P.A. v. Allstate
Insurance Co., 559 U.S. 393 (2010).

    *
      This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
              CORECIVIC V. CANDIDE GROUP                     3

    The panel held that the court’s prior precedents control.
In United States ex rel. v. Lockheed Missiles & Space Co., the
court held that California’s anti-SLAPP statute applied in
federal diversity actions because there was “no ‘direct
collision’” between the statute and the relevant rules, and the
twin purposes of Erie favored its application. 190 F.3d 963,
972–73 (9th Cir. 1999). In Planned Parenthood Fed’n of
Am., Inc. v. Ctr. For Med. Progress, 890 F.3d 828, 833 (9th
Cir. 2018), the court held that special motions to strike
challenging the legal sufficiency of complaints should be
evaluated under Fed. R. Civ. P. 12(b)(6).

    A three-judge panel may overrule the decision of a prior
panel only where an “intervening higher authority” is “clearly
irreconcilable” with the reasoning of that decision. Miller v.
Gammie, 335 F.3d 889, 900 (9th Cir. 2003) (en banc). The
panel held that Shady Grove was not “intervening” authority
because since it was decided, the court has routinely applied
the California anti-SLAPP statute in federal court. The panel
further held that Shady Grove was not clearly irreconcilable
with circuit law. Even if it qualified as “intervening
authority,” Shady Grove did not put forward a new
framework; it merely framed the direct collision inquiry in a
new way. To the extent this reframing changed the inquiry at
all, it could nevertheless be reconciled with Planned
Parenthood. The panel concluded that it could apply the prior
circuit precedent without running afoul of the intervening
authority, and that California’s anti-SLAPP statute applied.

    The panel turned to the merits of Candide’s anti-SLAPP
motion. Because CoreCivic did not contest on appeal that the
suit implicated Candide’s First Amendment rights, the panel
needed only to determine–applying the 12(b)(6)
standard–whether CoreCivic stated a claim for defamation
4              CORECIVIC V. CANDIDE GROUP

under California law. With respect to the claims reached by
the district court–those concerning the family separation
statements–the panel held that CoreCivic’s express
defamation theory failed because it did not adequately plead
falsity, and that its implied defamation theory failed because
its proffered interpretation of Simon’s statement was
implausible.

    The panel concluded that CoreCivic failed to plausibly
plead a defamation or a defamation by implication claim
based on statements about its connection to the separation of
immigrant families at the U.S. border, and affirmed the
district court’s dismissal of those claims. Because the district
court did not reach CoreCivic’s claims relating to statements
about its lobbying activity, the panel remanded those claims
to the district court for resolution in the first instance.

    Judge Bea dissented. He agreed with the majority that
California’s anti-SLAPP motion was applicable in federal
court, that the Supreme Court’s decision in Shady Grove did
not abrogate this court’s precedents so stating, that the district
court properly granted Candide’s anti-SLAPP motion on
CoreCivic’s express defamation claim for failure to plead
falsity, and that the lobbying-based defamation claims should
be remanded to the district court. He dissented on the sole
issue of Candide’s implied defamation claim because, on that
claim, the district court erred in granting Candide’s anti-
SLAPP motion. A jury should be allowed to decide whether
a defamatory meaning was conveyed to readers.
               CORECIVIC V. CANDIDE GROUP                     5

                         COUNSEL

Elizabeth M. Locke (argued), Joseph R. Oliveri, and Daniel
D. Mauler, Clare Locke LLP, Alexandria, Virginia, for
Plaintiff-Appellant.

Thomas R. Burke (argued), Davis Wright Tremaine LLP, San
Francisco, California; Selina MacLaren, Davis Wright
Tremaine LLP, Los Angeles, California; Abigail B. Everdell,
Davis Wright Tremaine LLP, New York, New York; for
Defendants-Appellees.

Gregg P. Leslie and Tayler Brown, First Amendment Clinic,
Arizona State University, Sandra Day O’Connor College of
Law, Phoenix, Arizona, for Amici Curiae Center for
Investigative Reporting Inc., Center for Public Integrity, First
Look Institute Inc., Marshall Project Inc., and Pro Publica
Inc.

Lauren C. Regan, Civil Liberties Defense Center, Eugene,
Oregon, for Amici Curiae Members of “Protect the Protest”
Task Force.

Katie Townsend, Sarah S. Matthews, and Charles Hogle,
Reporters Committee for Freedom of the Press, Washington,
D.C. for Amici Curiae Reporters Committee for Freedom of
the Press and 33 Media Organizations.
6             CORECIVIC V. CANDIDE GROUP

                         OPINION

S.R. THOMAS, Circuit Judge:

    This appeal presents the question of whether our long line
of precedents holding that California’s anti-SLAPP statute
applies in federal court are so irreconcilable with the Supreme
Court’s decision in Shady Grove Orthopedic Associates, P.A.
v. Allstate Insurance Co., 559 U.S. 393 (2010) that we, acting
as a three judge panel, must overrule them. We conclude that
no intervening authority, including Shady Grove, is clearly
irreconcilable with our prior cases, and we decline to overrule
them.

    Applying California’s anti-SLAPP statute as interpreted
by our caselaw, we conclude that CoreCivic, Inc. (CoreCivic)
failed to plausibly plead a defamation or a defamation by
implication claim based on statements about its connection to
the separation of immigrant families at the U.S. border.
Accordingly, we affirm the district court’s order dismissing
those claims. Because the district court did not reach
CoreCivic’s claims relating to statements about its lobbying
activity, we remand those claims to the district court for
resolution in the first instance.

                               I

                              A

   Between September 2018 and September 2019, Morgan
Simon published three articles on Forbes.com as a
                 CORECIVIC V. CANDIDE GROUP                              7

“contributor.”1 The pieces highlighted connections between
the banking system and private prison companies, and were
sharply critical of CoreCivic, one of the largest operators of
private prisons and immigrant detention centers in the United
States.

    Simon’s critiques of private prisons could hardly have
come as a surprise. She is the co-founder of an Oakland-
based Registered Investment Advisor focused on socially
responsible investing. Her firm, Candide Group, is a member
of the Families Belong Together coalition, which was formed
with the explicit goal of pressuring financial institutions to
cut ties with private prison companies.

    At issue here are several statements in the articles that
connect CoreCivic to the detention of separated families at
the U.S. border and characterize its lobbying efforts as
pushing for punitive criminal and immigration laws.
Specifically, Simon wrote that “CoreCivic . . . manag[es]
some of the detention centers that have been at the heart of
the controversy over the separation of families and
incarceration of individuals for crossing the US border,” and
that “CoreCivic . . . hold[s] contracts to operate detention
centers, and [is] profiting off the pain and separation of
families.” She also wrote that “GEO Group [another private
prison company] and CoreCivic have a long history of
profiting from mass incarceration: they make money when
beds are filled, justly or unjustly, which is why they’ve spent
$25M on lobbying over the past three decades to push for
harsher criminal justice and immigration laws.”



    1
      The “contributor” designation means that the articles were not edited
by Forbes.
8                 CORECIVIC V. CANDIDE GROUP

      In response to a letter from CoreCivic’s attorneys
charging her with making “demonstrably false” accusations,
Simon updated two of her articles. At the end of one article,
Simon added a “Clarification” section, which read in relevant
part: “This article does not intend to suggest that CoreCivic
. . . housed children separated from their parents pursuant to
the Trump family separation policy.” In the same section,
Simon noted that in her view, “[f]amily separation is . . .
practiced in the context of both immigration and mass
incarceration, such that it is possible to participate in family
separation without participating in the housing of children,”
while acknowledging that “the terminology of ‘family
separation’ tends to focus on the detention of children.”
Another article was updated to include the statement:
“CoreCivic say[s] that they don’t lobby on legislation or
policies that would affect the basis for or length of
incarceration or detention.”

    These clarifications did little to assuage CoreCivic’s
concerns. On March 4, 2020, CoreCivic filed this suit against
Simon and Candide Group (collectively “Candide”) in the
Central District of California for defamation and defamation
by implication.2 CoreCivic’s complaint identified two
distinct categories of allegedly defamatory statements made
by Simon across the three articles: 1) statements falsely
accusing CoreCivic of housing children separated from their
parents pursuant to the government’s family separation
policy, and 2) statements falsely accusing CoreCivic of
lobbying for more punitive criminal and immigration laws.




    2
      By joint stipulation of the parties, the case was later transferred to
the Northern District of California.
                 CORECIVIC V. CANDIDE GROUP                           9

                                   B

    On August 6, 2020, Candide made a special motion to
strike CoreCivic’s complaint under the California anti-
SLAPP Act, California Civil Procedure Code § 425.16. At a
hearing on the motion, counsel for CoreCivic made what the
district court considered to be an admission that CoreCivic’s
facilities had held parents separated from their children—in
other words, “the other half of the afflicted families.”3

    The district court granted Candide’s motion and entered
final judgment in its favor on November 19, 2020. In a brief
order, the district court determined that, in light of
CoreCivic’s admission, the family separation statements were
“true enough under the First Amendment and under
California defamation law” and dismissed the complaint
without leave to amend. The district court’s order made no
mention of the allegedly defamatory statements about
CoreCivic’s lobbying practices.

   “We review an order granting a special motion to strike
under California’s anti-SLAPP statute de novo.” Herring
Networks, Inc. v. Maddow, 8 F.4th 1148, 1154–55 (9th Cir.
2021). We may affirm the district court’s judgment “on any
ground supported by the record.” Jones v. Allison, 9 F.4th
1136, 1139 (9th Cir. 2021).




    3
     The district court asked, “did CoreCivic house parents who had been
separated from their children?” and counsel for CoreCivic replied,
“CoreCivic does operate immigrant detention facilities for adults.”
10            CORECIVIC V. CANDIDE GROUP

                              II

     “California’s anti-SLAPP statute allows a defendant to
file a ‘special motion to strike’ a plaintiff’s complaint, and
involves a two-step inquiry.” Herring, 8 F.4th at 1155
(quoting Cal. Civ. Proc. Code § 425.16(b)(1)). The first step
requires the defendant to “make a prima facie showing that
the plaintiff’s suit arises from an act in furtherance of the
defendant’s constitutional right to free speech.” Id. (quoting
Makaeff v. Trump Univ., LLC, 715 F.3d 254, 261 (9th Cir.
2013)). At the second step, if, as here, the “anti-SLAPP
motion to strike challenges only the legal sufficiency of a
claim, a district court should apply the Federal Rule of Civil
Procedure 12(b)(6) standard and consider whether a claim is
properly stated.” Planned Parenthood Fed’n of Am., Inc. v.
Ctr. for Med. Progress, 890 F.3d 828, 834 (9th Cir. 2018). If
the special motion succeeds, the defendant is entitled to
attorney’s fees and costs. Cal. Civ. Pro. Code § 425.16(c).

    CoreCivic’s primary argument on appeal is that this
special motion to strike provision cannot be applied in federal
court because it conflicts with Federal Rules of Civil
Procedure 8, 12, and 56. Recognizing that this argument is
foreclosed by our precedents, CoreCivic insists that we may
nonetheless revisit the question due to the Supreme Court’s
decision in Shady Grove Orthopedic Associates, P.A. v.
Allstate Insurance Co., 559 U.S. 393 (2010). We disagree,
and hold that our prior precedents control.

                              A

    In 1999, we decided United States ex rel. Newsham v.
Lockheed Missiles & Space Co., which held that California’s
anti-SLAPP statute applied in federal diversity actions
              CORECIVIC V. CANDIDE GROUP                    11

because there was “no ‘direct collision’” between the statute
and the relevant federal rules, and the “twin purposes of . . .
Erie” favored its application. 190 F.3d 963, 972–73 (9th Cir.
1999). In the more than two decades since, we have
examined this holding numerous times, weeding out specific
provisions of the law that ran afoul of the Erie doctrine and
fine-tuning our application of those provisions that remained.
See, e.g., Planned Parenthood, 890 F.3d at 833 (holding that
special motions to strike challenging the legal sufficiency of
complaints should be evaluated under the 12(b)(6) standard
“[i]n order to prevent the collision of California state
procedural rules with federal procedural rules”); Metabolife
Int’l, Inc. v. Wornick, 264 F.3d 832, 846 (9th Cir. 2001)
(declining to apply the discovery provisions due to a conflict
with Rule 56).

    Here, CoreCivic asks us, as a three judge panel, to
overrule all our Circuit precedent based on Shady Grove. As
a three-judge panel, we may overrule the decision of a prior
panel only where an “intervening higher authority” is “clearly
irreconcilable” with the reasoning of that decision. Miller v.
Gammie, 335 F.3d 889, 900 (9th Cir. 2003) (en banc). The
durable Miller standard is important. It acts to“preserve the
consistency of circuit law.” Id.

    Initially, we must note that Shady Grove is not
intervening authority. Since Shady Grove was decided, we
have routinely applied the California anti-SLAPP statute in
federal court. See, e.g., Herring, 8 F.4th at 1155; Planned
Parenthood, 890 F.3d at 934–35; Maloney v. T3Media, Inc.,
853 F.3d 1004, 1009–10 (9th Cir. 2017); Makaeff v. Trump
University, LLC, 715 F.3d 254, 261 (9th Cir. 2013). We are
12               CORECIVIC V. CANDIDE GROUP

bound by those precedents, as well as Newsham.4 Therefore,
CoreCivic’s argument fails at the first step. Shady Grove
simply is not an “intervening higher authority.”

    Nor is Shady Grove “clearly irreconcilable” with circuit
law. “[C]learly irreconcilable” is a “high standard.”
Rodriguez v. AT & T Mobility Servs. LLC, 728 F.3d 975, 979
(9th Cir. 2013) (quoting Lair v. Bullock, 697 F.3d 1200, 1207
(9th Cir. 2012)). “[I]t is not enough for there to be ‘some
tension’ between the intervening higher authority and the
prior circuit precedent.” Id. Nor is it enough for the
“intervening higher authority to ‘cast doubt’ on the prior
circuit precedent.” Lair, 697 F.3d at 1207 (quoting United
States v. Delgado-Ramos, 635 F.3d 1237, 1239 (9th Cir.
2011)). “So long as the court can apply our prior circuit
precedent without running afoul of the intervening authority
it must do so.” United States v. Valencia-Mendoza, 912 F.3d
1215, 1222 (9th Cir. 2019) (quoting Close v. Sotheby’s, Inc.,
894 F.3d 1061, 1073 (9th Cir. 2018)). Applying this
standard, we conclude that Shady Grove is not “clearly
irreconcilable” with our precedents.

                                   B

   Turning to Shady Grove itself, we note initially that Shady
Grove did not involve an anti-SLAPP statute; it concerned

     4
      Newsham has been the subject of a failed en banc call, which sought
to overrule it; the call was based at least in part on the Supreme Court’s
decision in Shady Grove. See Makaeff v. Trump Univ., LLC, 736 F.3d
1180, 1188 (9th Cir. 2013) (Watford, J., dissenting from denial of
rehearing en banc) (“Viewed through Shady Grove’s lens, California’s
anti-SLAPP statute conflicts with Federal Rules 12 and 56.”). Although
Newsham has been questioned, no one has suggested that it should be
overruled by a three judge panel.
               CORECIVIC V. CANDIDE GROUP                     13

state law limitations on class actions. In Shady Grove, the
justices fractured 4-4-1 in deciding that a New York law
limiting class actions could not apply in federal court because
it conflicted with Federal Rule of Civil Procedure 23.
559 U.S. at 395–406. Justice Stevens, who wrote a one-
justice concurrence, also joined the first part of Justice
Scalia’s opinion, rendering that small section of Justice
Scalia’s opinion “the majority opinion,” and thus clearly
binding on this Court. See id. at 395. But the majority
opinion broke little new ground with respect to the standard
for assessing a potential conflict between the federal rules and
state law.

     The majority opinion made clear that the first step in the
analysis was to ask whether the apparently conflicting federal
and state rules “answer the same question.” Id. at 399.
CoreCivic seizes on the “answer the same question”
language, insisting that it constitutes a new standard that it is
irreconcilable with the “direct collision” test applied at the
first step in Newsham.

    But closer examination of the Shady Grove majority
opinion’s step-one analysis casts doubt on CoreCivic’s
characterization of it as establishing a “new . . . framework.”
At the outset, the Shady Grove majority noted that “[t]he
framework for our decision is familiar.” Id. at 398. It then
introduced the “answers the question” language for the first
time, citing to the Court’s 1987 decision in Burlington
Northern Railroad Co. v. Woods for support. Id. (citing
480 U.S. 1, 4–5 (1987)). The cited section of Burlington, in
turn, uses the “direct collision” language to describe the
appropriate test—the very same language used by the court
14               CORECIVIC V. CANDIDE GROUP

in Newsham in conducting its step-one analysis.5 See
480 U.S. at 4–5 (“The initial step is to determine whether,
when fairly construed, the scope of [the rule] is ‘sufficiently
broad’ to cause a ‘direct collision’ with the state law.”
(quoting Walker v. Armco Steel Corp., 446 U.S. 740, 749–50
(1980))). The Court did not discard the “direct collision” test;
it merely repackaged it.

     Our cases confirm this understanding of Shady Grove.
We have continued to use the “direct collision” language
interchangeably with the “same question” language in the
wake of the Court’s decision. In Martin v. Pierce County,
34 F.4th 1125 (9th Cir. 2022), we asked whether “the Federal
Rules answer[ed] the ‘same question’ as the [Washington]
state rule.” Id. at 1128 (quoting Shady Grove, 559 U.S.
at 399). In concluding that they did, we wrote that one
requirement of the Washington law “directly collides with
Rule 3’s requirement that an action commences with the
filing of the complaint.” Id. at 1131 (emphasis omitted); see
id. at 1132 (“As [the Washington rule] answers the “same
question” as Rule 3, they directly conflict.”). Similarly, in
Ellis v. Salt River Project Agricultural Improvement & Power
District, 24 F.4th 1262 (9th Cir. 2022), we recited both the
“direct collision” and “answers the question” language
in determining that an Arizona statute did not conflict with
Rule 23. Id. at 1269 (first quoting Shady Grove, 559 U.S. at

     5
       Although the literal meaning of “direct collision” might seem to
imply a more stringent standard, the Supreme Court has made clear that
this phrase is not to be understood literally. See Stewart Org., Inc. v.
Ricoh Corp., 487 U.S. 22, 26 n.4 (1988) (“[T]his language is not meant to
mandate that federal law and state law be perfectly coextensive and
equally applicable to the issue at hand; rather, the ‘direct collision’
language . . . expresses the requirement that the federal statute be
sufficiently broad to cover the point in dispute.”).
               CORECIVIC V. CANDIDE GROUP                    15

398; and then quoting Burlington N. R.R. Co., 480 U.S. at
4–5).

    Without support from our cases, CoreCivic looks
elsewhere. As evidence that Shady Grove changed the
operative standard, it points to the string of subsequent out-
of-circuit decisions refusing to apply various states’ anti-
SLAPP statutes in federal court. See La Liberte v. Reid,
966 F.3d 79, 86–88 (2d Cir. 2020); Klocke v. Watson,
936 F.3d 240, 244–49 (5th Cir. 2019); Carbone v. Cable
News Network, Inc., 910 F.3d 1345, 1349–57 (11th Cir.
2018); Los Lobos Renewable Power, LLC v. AmeriCulture,
Inc., 885 F.3d 659, 668–73 (10th Cir. 2018); Abbas v.
Foreign Pol’y Grp., LLC, 783 F.3d 1328, 1333–37 (D.C. Cir.
2015).

    Of course, those cases do not bind our Court. But, more
importantly, the outcomes of these cases do not demonstrate
that Shady Grove changed the applicable standard in such a
way as to render it “clearly irreconcilable” with Newsham and
Planned Parenthood. To begin with, none of these out-of-
circuit decisions explicitly casts aside the “direct collision”
test as a mode of analysis. In fact, the Eleventh Circuit’s
decision in Carbone recited the “direct collision” language as
part of its Shady Grove analysis. See 910 F.3d at 1351 (“The
result is a ‘direct collision’ between the Federal Rules and the
motion-to-strike provision of the Georgia Statute.”).

    Further, our sister circuits have not uniformly decided that
anti-SLAPP statutes cannot apply in federal court following
Shady Grove. The First Circuit held that Maine’s anti-
SLAPP statute could apply in federal court under a Shady
Grove analysis. See Godin v. Schencks, 629 F.3d 79, 86 (1st
Cir. 2010). And it did so while citing approvingly to the
16             CORECIVIC V. CANDIDE GROUP

reasoning of Newsham. See id. at 91 (“In sum, ‘there is no
indication that Rules . . . 12 and 56 were intended to “occupy
the field” with respect to pretrial procedures aimed at
weeding out meritless claims.’” (quoting Newsham, 190 F.3d
at 972)).

     Finally, to the extent that Shady Grove altered the relevant
inquiry at all, it remains reconcilable with our precedents
after our decision in Planned Parenthood. Most of the out-
of-circuit cases refusing to apply state anti-SLAPP statutes
have grounded their reasoning in conflicts between those
statutes’ heightened pleading standards and the standards
dictated by Rules 8, 12, and 56. See La Liberte, 966 F.3d
at 87; Klocke, 936 F.3d at 246; Carbone, 910 F.3d
at 1350–51; Abbas, 783 F.3d at 1334. No such conflict exists
in this Circuit; we have made clear that challenges to the legal
sufficiency of a defamation claim made pursuant California’s
anti-SLAPP statute must be analyzed under the same standard
as Rule 12(b)(6) motions to dismiss, and challenges to factual
sufficiency under the same standard as Rule 56 motions for
summary judgment. See Planned Parenthood, 890 F.3d
at 834.

    In sum, Shady Grove is not “intervening controlling
authority,” because we have applied California’s anti-SLAPP
statute after Shady Grove was decided and are bound by those
precedents. Further, even if it qualified as “intervening
authority, ” Shady Grove did not put forward a new
framework; it merely “framed the ‘direct collision’ inquiry in
a new way.” Makaeff, 736 F.3d at 1181 (Wardlaw and
Callahan, JJ., concurring in denial of rehearing en banc). To
the extent this reframing changed the inquiry at all, it can
nonetheless be reconciled with Planned Parenthood.
Accordingly, we “can apply our prior circuit precedent
               CORECIVIC V. CANDIDE GROUP                      17

without running afoul of the intervening authority.”
Valencia-Mendoza, 912 F.3d at 1222. And because we can,
we must. Id.

                               III

    Given our conclusion that California’s anti-SLAPP statute
applies, we next turn to the merits of Candide’s anti-SLAPP
motion. Because CoreCivic does not contest on appeal that
the suit implicates Candide’s First Amendment rights, we
need only determine—applying the 12(b)(6) standard—
whether CoreCivic stated a claim for defamation under
California law. Planned Parenthood, 890 F.3d at 834. Under
the familiar plausibility pleading analysis, “a complaint must
contain sufficient factual matter, accepted as true, to state a
claim to relief that is plausible on its face” in order to survive
a motion to dismiss. Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009) (internal quotation marks and citation omitted).

    With respect to the claims reached by the district
court—those concerning the family separation statements—
we conclude that CoreCivic’s express defamation theory fails
because it did not adequately plead falsity, and that its
implied defamation theory fails because its proffered
interpretation of Simon’s statements is implausible.

                                A

    In defamation actions against public figures or involving
statements about matters of public concern, a plaintiff must
plead that the allegedly defamatory statements are false.
Indus. Waste & Debris Box Serv., Inc. v. Murphy, 4 Cal. App.
5th 1135, 1156, 208 Cal. Rptr. 3d 853, 869 (Cal. Ct. App.
2016). On appeal, CoreCivic does not contest that the
18             CORECIVIC V. CANDIDE GROUP

challenged statements implicate matters of public concern.
In order to plead falsity, a plaintiff must deny the “substance”
of the charge. Vogel v. Felice, 127 Cal. App. 4th 1006, 1021,
26 Cal. Rptr.3d 350, 362 (Cal. Ct. App. 2005).

    CoreCivic failed to contest the substance of the charges
made against it in Simon’s articles. In its complaint,
CoreCivic made a very specific denial. It stated that it “does
not, nor has it ever, operated any immigration detention
facilities for children separated from their parents pursuant to
the government’s family separation policy.” But Simon
never said that CoreCivic had done so. Instead, the substance
of Simon’s charge—as actually made—was much broader; it
was that CoreCivic was involved in the business of family
separation and incarceration at the border. CoreCivic’s
complaint did not plead otherwise.

                               B

   “[E]ven if a statement is literally accurate, defamation
may be proven if it has a false implication.” Hawran v.
Hixson, 209 Cal. App. 4th 256, 293, 147 Cal. Rptr. 3d 88, 120
(Cal. Ct. App. 2012). CoreCivic pleaded in the alterative that
Simon’s statements implied that it had held children separated
from their parents pursuant to the government’s family
separation policy, even if they did not say so directly. And
CoreCivic has pleaded falsity with respect to that charge.

   “To state a claim for implied defamation, however, the
published statement must reasonably be understood as
implying the alleged defamatory content.” Price v. Stossel,
620 F.3d 992, 1003 (9th Cir. 2010) (quoting Weller v. Am.
Broad. Cos. Inc., 232 Cal. App. 3d 991, 1001 n.8, 283 Cal.
Rptr. 644, 650 (Cal. Ct. App. 1991)) (internal quotation
              CORECIVIC V. CANDIDE GROUP                    19

marks omitted). In making such a determination, we “must
. . . refrain from scrutinizing what is not said to find a
defamatory meaning which the article does not convey to a
lay reader.” Forsher v. Bugliosi, 26 Cal. 3d 792, 803 (1980)
(internal quotation marks and citation omitted). CoreCivic
thus asks us to hold that it would be “reasonable” to interpret
Simon’s general statements tying CoreCivic to “family
separation” as implying a very specific factual assertion—
namely, that CoreCivic held children separated from their
parents in its facilities. We cannot do so.

    Principally at issue here are the statements that
“CoreCivic . . . manag[es] some of the detention centers that
have been at the heart of the controversy over the separation
of families and incarceration of individuals for crossing the
US border,” and the statement that “CoreCivic . . . hold[s]
contracts to operate detention centers, and [is] profiting off
the pain and separation of families.” CoreCivic argues these
statements imply a defamatory meaning when read together
with Simon’s statement that “the terminology of ‘family
separation’ tends to focus on the detention of children.” But
this argument elides important context. The statement that
“family separation tends to focus on the detention of
children” did not appear in Simon’s original article; it was
added as part of a “clarification” in response to CoreCivic’s
complaints about the article. And the apparent purpose of
this clarification was to convey that CoreCivic had not
detained children; it included a direct quote from CoreCivic
that “CoreCivic does not and has never housed children
separated from their parents pursuant to the Trump family
separation policy.” Thus, the only explicit link between
family separation and the specific act of detaining children
separated from their parents came in the context of Simon
20                CORECIVIC V. CANDIDE GROUP

clearly stating that CoreCivic did not detain such children.6
It would not be reasonable to understand these statements in
a manner contrary to this clear context.

    CoreCivic also points to a picture included in the
September 25, 2018 article that it claims “drove home [the]
connection of CoreCivic to family separation and ‘the
detention of children’ visually.” While we have held that a
photograph can be the basis for a defamation by implication
claim, we did so in circumstances that bear little resemblance
to this case. In Manzari v. Associated Newspapers Ltd.,
830 F.3d 881 (9th Cir. 2016), we held that the publication of
an image of a pornographic actor in a news article could be
reasonably understood to imply that the pictured actor had
tested positive for HIV where the image visibly included her
professional name, the caption beneath the image stated that
“a performer had tested HIV positive,” and the headline,
which appeared four sentences above the photo, also stated
that a “female performer” had tested positive for HIV. Id.
at 890.

    The image in question here depicts marching protestors
holding signs. The text of two signs are clearly visible. One
says, “I Am A Child” and the other says, “Families Belong


     6
       The only explicit mentions of “children” in any of Simon’s original
articles came in two “answers” in an interview section of Simon’s
September 25, 2018 piece. The first answer that discussed children not
only did not mention CoreCivic, but also made clear that it was discussing
conditions in federal facilities, rather than private facilities. The second
answer did mention CoreCivic. But it did so in a separate paragraph from
its mention of children and in a clearly distinct context: criticizing the
private prison industry for “cut[ting] back on staff training and medical
care” at their facilities, and citing specific CoreCivic facilities as examples
of detention centers where multiple detainees have died.
               CORECIVIC V. CANDIDE GROUP                     21

Together.” The protestors are also holding a string of
garments emblazoned with the slogan “Moms Rising Against
Family Separation.” While the image clearly evokes the
family separation issue as a whole, none of the clearly visible
signs explicitly reference the detention of children and
nothing in the image references CoreCivic or private prisons
more broadly. Unlike in Manzari, neither the caption beneath
the picture nor the headline of the article implies any
connection to the supposedly implied defamatory statement;
the caption reads only “Mom’s Rising,” and the headline of
the article is “What Do Big Banks Have To Do With Family
Detention? #FamiliesBelongTogether Explains.”

    Taking together the challenged statements, the image, and
other relevant context, we conclude that Simon’s articles
cannot reasonably be understood as implying that CoreCivic
detained children separated from their parents in its facilities.
As a result, CoreCivic’s defamation by implication claim was
properly dismissed.

                               IV

    CoreCivic pleaded distinct theories of express and
implied defamation grounded in Simon’s statements about its
lobbying practices. The district court did not address the
lobbying statements in its order dismissing the case. “In
general, an appellate court does not decide issues that the trial
court did not decide.” Planned Parenthood of Greater Wash.
& N. Idaho v. U.S. Dep’t of Health & Hum. Servs., 946 F.3d
1100, 1110 (9th Cir. 2020). We decline to invoke any of the
permissive exceptions to this general rule that may be
applicable here. See id. Instead, we vacate the judgment with
respect to these claims and remand to the district court.
22            CORECIVIC V. CANDIDE GROUP

                             V

    The special motion to strike provision of California’s
anti-SLAPP statute applies in federal court. We affirm the
district court’s dismissal of CoreCivic’s family separation
statement defamation claims pursuant to that provision. We
vacate and remand the judgment of the district court with
respect to CoreCivic’s lobbying statement defamation claims.
Each party shall bear its own costs on appeal.

  AFFIRMED IN PART;                   VACATED          AND
REMANDED IN PART.



BEA, Circuit Judge, dissenting:

    I agree with the majority that California’s anti-SLAPP
motion is applicable in federal court, and that the Supreme
Court’s decision in Shady Grove Orthopedic Assocs., P.A. v.
Allstate Ins. Co. (2010) did not abrogate our court’s
precedents so stating. I also agree that the district court
properly granted Candide’s anti-SLAPP motion on
CoreCivic’s express defamation claim for failure to plead
falsity, and that the lobbying-based defamation claims should
be remanded to the district court. I part ways from the
majority on the sole issue of Candide’s implied defamation
claim because, on that claim, the district court erred in
granting Candide’s anti-SLAPP motion.

    To state a claim for implied defamation under California
law, “the court must first determine as a question of law
whether the statement is reasonably susceptible of a
defamatory interpretation; if the statement satisfies this
              CORECIVIC V. CANDIDE GROUP                   23

requirement, it is for the jury to determine whether a
defamatory meaning was in fact conveyed to the listener or
reader.” Bently Reserve LP v. Papaliolios, 218 Cal. App. 4th
418, 428 (Cal. Ct. App. 2013) (internal quotation marks
omitted). Indeed, “even if a statement is literally accurate,
defamation may be proven if it has a false implication.”
Hawran v. Hixson, 209 Cal. App. 4th 256, 293 (Cal. Ct. App.
2012). A statement can sustain a claim for implied
defamation based on its context, including surrounding
photographs and captions. See Manzari v. Associated
Newspapers Ltd., 830 F.3d 881 (9th Cir. 2016).

       Candide published statements accusing CoreCivic of
“profit[ing] off the pain and separation of families” and
“manag[ing] some of the detention centers that have been at
the heart of the controversy over the separation of families
. . . crossing the US border.” These statements were published
below a large photograph depicting protesters. One protester
is seen carrying a sign which has “I am a child” written in
uppercase letters in a bold font. Other protesters carry baby
clothes printed with the words “Moms rising against family
separation.” Above the photograph, the article included two
tweets: “Every child, no matter where he or she is born,
deserves to be tucked into a safe bed to sleep,” and “We
strongly believe there simply shouldn’t be a profit motive to
incarcerating children and families.”

    I agree with the majority that neither the defamatory
statements nor the photograph “explicitly” reference the
detention of children by CoreCivic. But that is precisely the
point. The statements did not need explicitly to accuse
CoreCivic of housing separated children to give rise to a
claim of implied defamation. By referring to separated
families, rather than separated children or separated parents
24            CORECIVIC V. CANDIDE GROUP

specifically, we agree that the defamatory statements
maintain a certain level of generality. But while this
generality ensures the literal truth of the statement, a
reasonable reader could still interpret the statement to imply
the untruth that CoreCivic houses children separated from
their parents. The use of the word family strongly connotes
the presence of children. In fact, the first entry defining
family in Merriam-Webster’s Dictionary is “the basic unit of
society traditionally consisting of two parents rearing their
children.” Family, Merriam-Webster’s Dictionary Online,
https://www.merriam-webster.com/dictionary/family (last
visited Aug. 19, 2022).

    Because of this connotation, the statement that CoreCivic
“profit[s] from the pain and separation of families” equally
lends itself to the innocent interpretation suggested by
Candide (that CoreCivic houses parents separated from their
children, but not children separated from their parents) and
the defamatory interpretation suggested by CoreCivic (that
CoreCivic houses children separated from their parents).

    One innocent interpretation cannot save a statement that
also reasonably lends itself to defamatory interpretations. See
MacLeod v. Tribune Pub. Co., 52 Cal. 2d 536, 549 (Cal.
1959) (en banc) (“The fact that an implied defamatory charge
or insinuation leaves room for innocent interpretations as well
does not establish that the defamatory meaning does not
appear from the language itself . . . [I]t is reasonable to
assume that at least some of the readers will take it in its
defamatory sense.”). The district court usurped the role of the
jury when it granted the anti-SLAPP motion and chose which
among these three equally reasonable interpretations was
actually conveyed to readers.
               CORECIVIC V. CANDIDE GROUP                     25

    The defamatory interpretation is all the more reasonable
in light of the full context of the article, including the
juxtaposition of the defamatory statements with the imagery
of children’s clothes, “I am a child” signage, and references
to children being tucked into bed.

    In Manzari, 830 F.3d at 884, a pornographic actress sued
a tabloid newspaper for running an article titled “PORN
INDUSTRY SHUTS DOWN . . . AFTER ‘FEMALE
PERFORMER’ TESTS POSITIVE FOR HIV,” which
included a photograph of the plaintiff and her stage name. Id.
Evaluating “the totality of the circumstances of the
publication” and “the publication as a whole,” we held that
the article gave rise to a claim for implied defamation
because the “vague references to the unidentified ‘female
performer’ [did] not clarify that the article [was] not about
[the plaintiff.]” Id. at 890 (internal citations omitted).
CoreCivic’s case is directly on point. While Candide’s article
contained “vague references” to family separation generally,
the imagery of baby clothes and tucking children into bed
clearly referred to the housing of separated minors. The
majority’s attempt to distinguish Manzari falls flat. They
argue that, in that case, the plaintiff’s stage name was clearly
depicted in the surrounding photograph, but here, the
photograph does not make explicit reference to CoreCivic.
But the holding of Manzari was not so limited. Rather, as
here, it is the publication “as a whole,” that supported the
implied defamation claim.

    The majority also makes a strawman of CoreCivic’s
argument relating to Candide’s subsequently published
clarification. Several months after the statements at issue
were published, Candide issued an updated version of the
article with a clarification that read, in part, “the terminology
26             CORECIVIC V. CANDIDE GROUP

of ‘family separation’ tends to focus on the detention of
children . . . .” The majority claims that CoreCivic argues that
the statements at issue imply a defamatory meaning when
read in conjunction with Candide’s clarification. That is not
accurate. Rather, CoreCivic argues (and I agree), that because
the family-separation controversy focuses on the detention of
separated children, Candide’s clarification was an admission
that its statements connecting CoreCivic to family separation
implied that CoreCivic was involved in the detention of
separated children.

    Because the statements at issue are reasonably susceptible
to a defamatory interpretation on their face and are
juxtaposed with a photograph and captions which only
emphasize that defamatory meaning, the district court erred
in granting Candide’s anti-SLAPP motion on CoreCivic’s
implied defamation claim. A jury should be allowed to decide
whether a defamatory meaning was conveyed to readers. I
respectfully dissent.